DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application filed on June 25, 2021, and an Information Disclosure Statement filed on August 26, 2021.  This action is made non-final.
2.	Claims 1-20 are pending in the case; Claims 1, 10, and 19 are independent claims.

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (hereinafter Xu), US 2009/0033667 A1, published on February 5, 2009, in view of Perez et al. (hereinafter Perez), US 2011/0025689 A1, published on February 3, 2011.
With respect to independent Claim 1, Xu teaches a method, comprising:
receiving … a request to identify at least one object depicted in an image captured by a device camera 
determining, in response to receiving the request, an attribute of an object depicted in the image (see ¶ 0032, showing determining metadata for the captured object, where the metadata may include a linear measurement, color, pattern, texture, size, etc.; see also ¶ 0033, showing that a recognition process can be used to determine an article of clothing and in turn determine the corresponding characteristics).
…
displaying the selected article of clothing with the avatar of the user (¶ 0034, showing displaying the user’s avatar with the rendered article of clothing; it is noted that Xu discloses the determined metadata to form a visual rendering of an object, but a skilled artisan would understand that the determined characteristics can be used to instead retrieve a match from a catalog of objects, as discussed below with respect to Perez).  

Xu does not appear to explicitly discuss “a messaging application running on a device of a user,” but a skilled artisan would understand that avatar described in Xu could be used in different applications such as messaging applications, games, etc., as further discussed by the teachings of Perez.  Perez is directed towards auto-generating target’s visual representation (see Perez, Abstract).  Perez recognizes that avatars may be used in a variety of applications, including chats, messaging services, etc., and that such avatars may be customized in various ways, including clothing and accessories (see Perez, ¶¶ 0001-02).
selecting, from plural candidate articles of clothing for an avatar of the user, an article of clothing that is associated with the attribute of the object”, a skilled artisan would understand that characteristics identified in Xu could be used to find a corresponding match in a catalog of objects, as suggested by Perez (see Perez, ¶¶ 0052-54, 0057), in order to “form a visual rendering” by quickly and efficiently providing most relevant customization options corresponding to the determined characteristics of an object .  Perez teaches that a subset of choices is presented to the user in order to narrow down all the possible options for a customization (see Perez, ¶¶ 0119-20). 
Accordingly, it would have been obvious to a skilled artisan, at the time the instant application was filed, to provide for an auto-generation of customization options for an avatar based on an captured/inputted image as suggested by Perez, in order to reduce the effort required by the user in order to select customization options resembling an article of clothing identified in the image (see Perez, ¶ 0002).  Furthermore, it would have been obvious to utilize the avatar described in Xu in different applications, including messaging applications, as illustrated by Perez, in order to allow the user to easily customize the user’s visual representation in a given application (see Perez, ¶¶ 0001-02).


With respect to dependent Claim 2, Xu in view of Perez teaches the method of claim 1, as discussed above, and further suggest displaying a user-selectable interface element for updating an outfit of the avatar with the article of clothing 

With respect to dependent Claim 3, Xu in view of Perez teaches the method of claim 2, as discussed above, and further suggest receiving user selection of the user-selectable interface element; and updating, in response to receiving the user selection, a profile of the user such that the article of clothing is persistently associated with the outfit of the avatar (see Perez, ¶ 0062, showing that avatar features are stored in a profile).

With respect to dependent Claim 4, Xu in view of Perez teaches the method of claim 2, as discussed above, and further suggest displaying a second user-selectable element for redirecting to an outfit selection interface for selecting the outfit of the avatar; receiving user selection of the second user-selectable element; and redirecting, in response to receiving the user selection, to the outfit selection interface (see Perez, ¶ 0002; although Perez does not appear to explicitly illustrate the “second user-selectable element for redirecting” a skilled artisan would understand that Perez discusses modifying various features of an avatar and that user interface would provide means for the user to modify a particular feature of the avatar (i.e., shirt, pants, accessory, hair, etc.)).

dependent Claim 6, Xu in view of Perez teaches the method of claim 1, as discussed above, and further suggest wherein the object depicted in the image resembles the article of clothing (see Xu, ¶ 0030).

With respect to dependent Claim 7, Xu in view of Perez teaches the method of claim 1, as discussed above, and further suggest wherein the object depicted in the image corresponds to a barcode associated with the article of clothing (see Xu, ¶ 0031).

With respect to dependent Claim 8, Xu in view of Perez teaches the method of claim 1, as discussed above, and further suggest wherein the image corresponds to a live feed of the device camera (see Perez, ¶ 0109).

With respect to dependent Claim 9, Xu in view of Perez teaches the method of claim 1, as discussed above, and further suggest wherein the image corresponds to a saved image included in a photo library associated with the user (see Perez, ¶ 0040).

With respect to Claims 10-13 and 15-20, these claims reflect a device and a non-transitory computer-readable storage medium comprising steps and/or features recited in Claims 1-4 and 6-9, respectively, and are thus rejected along the same rationale as those claims, above.


5.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Perez, and further in view of Hu et al. (hereinafter Hu), US 2019/0318405 A1, published on October 17, 2019.
With respect to dependent Claim 5, Xu in view of Perez teaches the method of claim 1, as discussed above, and while Xu in view of Perez does not appear to explicitly discuss determining, in response to receiving the request, at least one second attribute of at least one second object depicted in the image, a skilled artisan would understand that object/accessory identification and corresponding characteristics determination could be performed for multiple objects within an image, either concurrently or upon request, as is well-known in the art and as illustrated by the teachings of Hu.  Hu is directed towards product identification in image with multiple products (see Hu, Abstract).  Hu teaches determining objects within an image and further teaches determining object identifiers that can be used to present similar alternatives to the user (see Hu, Figs. 1-3, ¶¶ 0025-31).   Accordingly, it would have been obvious to a skilled artisan, at the time the instant application was filed, to allow for multiple objects to be recognized from a captured image, as suggested by Hu, in order to allow the user to more efficiently modify their avatar to correspond more accurately to a desired look, in the manner described by Xu and Perez (see Hu, ¶¶ 0003-04; see also Perez, ¶ 0056).  


With respect to dependent Claim 14, this claim reflects the device comprising steps and/or features recited in Claim 5, and is thus rejected along the same rationale as Claim 5, above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179